Citation Nr: 0921575	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for patellar 
tendinitis, left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to 
July 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for IBS, effective May 23, 2006; but denied 
service connection for patellar tendinitis, left knee.  The 
Veteran filed a notice of disagreement (NOD) in December 
2006, and the RO issued a statement of the case (SOC) in 
April 2008.  The appellant filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2008.  

In an April 2008 rating decision, the RO found that there was 
clear and unmistakable error (CUE) in the evaluation of IBS, 
and assigned an  initial 10 percent rating, effective July 
13, 1996.

As the appeal involves a request for a higher rating 
following the grant of service connection for PTSD, the Board 
has characterized this matter, in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing is of record. 





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has a current diagnosis of patellar 
tendinitis of the left knee, no left knee problems were noted 
in service or for many years thereafter, and there is no 
competent medical evidence of a nexus between current left 
knee disability and service.  

3.  Since the May 23, 2006 effective date of the grant of 
service connection, the Veteran's IBS has been manifested by 
diarrhea and constipation, with more or less constant 
abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for patellar 
tendonitis of the left knee are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 30 percent rating for IBS have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4,130 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the  favorable disposition of the claim for a 
higher initial rating for IBS (granting the rating sought), 
the Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished. 

Regarding the Veteran's claim for service connection for 
patellar tendinitis of the left knee, the Board points out 
that notice requirements under the VCAA essentially require 
VA to notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The August 
2006 letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The August 2006 letter also provided the Veteran 
with information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  This letter meets the VCAA's content  and 
timing of notice requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and private treatment records.  Also of 
record and considered in connection with this claim is the 
transcript of the January 2009 Board hearing as well as 
various written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the Veteran and on his 
behalf, the Board finds that the claim for service connection 
must be denied.  

Service treatment records are negative for complaints, 
findings or diagnosis pertaining to the Veteran's left knee.

Post-service, in June 2004 the Veteran presented to the 
Pacific Orthopedic Medical Group with complaints of a painful 
lump in his left knee that had been present for a year.  The 
diagnosis was old Osgood-Schlatter disease and patellar 
tendinitis from a bone spur related to his Osgood-Schlatter 
disease.

In August 2004, the Veteran underwent a left proximal tibia 
ostectomy for his left patellar tendinitis secondary to bone 
growth from old Osgood-Schlatter disease of the proximal 
tibia.

A September 2006 MRI revealed  marked thickening of the 
patellar tendon which suggested a possible old injury with 
scarring.

In August 2007, the Veteran underwent an open debridement of 
the prepatellar bursa for his left knee chronic prepatellar 
bursitis with a patellar tendinitis, Jumper's knee.

As indicated above, while the Veteran has claimed service 
connection for a left knee disability, the claim for service 
connection must be denied on the basis of medical nexus.

As indicated, no medical problem affecting the left knee was 
shown in service or for many years thereafter.  Indeed, the 
first documented complaints and diagnosis of a disability 
pertaining to the left knee were in June 2004 when the 
Veteran presented with complaints of a painful lump in his 
left knee that had been present for a year.  The Board points 
out that the passage of many years between discharge from 
active service and documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the 
Veteran's medical records includes any comment or opinion 
pertaining to etiology of current left knee chronic 
prepatellar bursitis with a patellar tendinitis, Jumper's 
knee; and  neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion. 

In addition to medical evidence, the Board has considered the 
assertions advanced by the Veteran and by his representative, 
on his behalf.  However, to the extent that the Veteran and 
his representative are attempting to support the claims for 
service connection on the  basis of assertions, alone, such 
evidence must fail.  As indicated above, this claim turns on 
the matter of whether there exists a medical nexus between 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without appropriate medical training and expertise, neither 
is competent to provide a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

B. Higher Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7..  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Historically, by rating action of November 2005, the RO 
granted service connection for IBS and assigned a 10 percent 
rating under Diagnostic Code 7319 (pursuant to which 
irritable colon syndrome is rated), effective May 23, 2006.  
See 38 C.F.R. § 4.114.  As noted above, in an April 2008 
rating decision, on the basis of CUE, the RO assigned a 10 
percent rating, effective July 13, 1996.

Under Diagnostic Code 7319, a 10 percent rating is assigned 
for moderate irritable colon syndrome when there are frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is assigned for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114. 

Considering the medical evidence in light of the above-noted 
criteria, and affording the Veteran the benefit of the doubt, 
the Board finds that an initial 30 percent rating for the 
Veteran's IBS is warranted. 

Service treatment records indicate that, in October 1995, the 
Veteran presented with complaints of abdominal pain.  In 
December 1995, the Veteran presented with complaints of 
diarrhea for the past three months.

In January 2006, the Veteran presented to the Kern 
Gastroenterology Medical Group with complaints of lots of 
bowel symptoms with diarrhea.  The Veteran reported a lot of 
diarrhea-like symptoms with indigestion, burning, cramping 
and discomfort many times.  The symptoms were worse as 
sometimes had a bowel movement 4 to 5 times a day.  His stool 
was loose.  He sometimes even needed to wake up at night to 
have a bowel movement.  He had lower abdominal pain and 
discomfort.  He took Imodium or Pepto Bismol frequently to 
control the symptoms.

In February 2006, the Veteran underwent an 
esophagogastroduodenoscopy and a small bowel biopsy.  He had 
a history of recurrent diarrhea.  He had recurrent altered 
bowel habit with loose stool up to two to three times a day.  
The diagnosis was a spastic colon.  It was noted that the 
Veteran took Imodium.

During his January 2009 hearing, the Veteran testified that 
he had constant abdominal stress.  He also testified that 
while he mostly had diarrhea, the large doses of medication 
he took for his diarrhea also caused constipation.

The aforementioned evidence reflects that the Veteran's 
disability has been manifested by severe gastrointestinal 
symptoms.  Diarrhea and constipation, with more or less 
constant abdominal distress, have been demonstrated by 
private treatment records and credible hearing testimony.  
This type of symptomatology is more disabling than that 
reflected in the criteria for mild or moderate irritable 
colon syndrome.  Thus, the symptoms associated with the 
Veteran's disability appear to be  better approximated by the 
criteria for a 30 percent rating.

Arguably, the Veteran's IBS has been at this level of 
disability since the effective date of the grant of service 
connection.  Therefore, and with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that, 
consistent with the Veteran's request, an initial 30 percent 
rating (the highest assignable under Diagnostic Code 7319) is 
warranted from July 13, 1996.  As the Board is granting the 
rating sought, discussion of the Veteran's entitlement to an 
even higher rating (under any other potentially applicable 
diagnostic criteria ) is not necessary.  


ORDER

Service connection for patellar tendinitis, left knee, is 
denied.

An initial 30 percent rating for IBS is granted, subject to 
the legal authority governing the payment of compensation 
benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


